



Execution Version
PLEDGE AND SECURITY AGREEMENT
This PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of April 13,
2018, by and among the Persons listed on the signature pages hereof as
“Grantors” and those additional entities that hereafter become parties hereto by
executing the form of Joinder attached hereto as Annex 1 (each, a “Grantor” and
collectively, the “Grantors”), and HPS INVESTMENT PARTNERS, LLC, in its capacity
as administrative agent and collateral agent for the Secured Parties referred to
below (in such capacity, together with its successors and assigns in such
capacity, the “Agent ”).
WITNESSETH:
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower as
Guarantors, the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”) and the Agent, the Lenders have agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof; and
WHEREAS, Agent has agreed to act as agent for the benefit of the Secured Parties
in connection with the transactions contemplated by the Credit Agreement and
this Agreement;
WHEREAS, in order to induce the Lenders to enter into the Credit Agreement and
the other Credit Documents and to extend the Loans thereunder, each Grantor has
agreed to grant to the Agent, for the benefit of the Secured Parties, a
continuing security interest in and to the Collateral in order to secure the
prompt and complete payment, observance and performance of, among other things,
the Secured Obligations; and
WHEREAS, each Grantor (other than the Borrower) is an Affiliate of the Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
the Borrower by the Lenders.
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
Section 1.    Definitions; Construction.
(a) All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto in
the Credit Agreement. Any terms (whether capitalized or lower case) used in this
Agreement that are defined in the Code (including, without limitation,
Accession, Account, Account Debtor, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claims, Deposit Account, Documents, Drafts, Electronic Chattel
Paper, Entitlement Holder, Equipment, Farm Products, Financial Asset, Fixtures,
General Intangibles, Goods, Instruction, Inventory, Investment Property,
Instruments, Letters of Credit, Letter of Credit Rights, Manufactured Home,
Payment Intangible, Proceeds, Promissory Notes, Record, Securities Account,
Security, Security Certificate, Security Entitlement, Supporting Obligations,
Software, Tangible Chattel Paper and Uncertificated Security) shall be construed
and defined as set forth in the Code unless otherwise defined herein or in the
Credit Agreement; provided , that to the extent that the Code is used to define
any term used herein and if such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:
“Acquisition Documents” means the Acquisition Documentation and any other
agreements, instruments and documents evidencing, or entered into in connection
with, any acquisition (including a Permitted Acquisition) by a Grantor.


“Agent” has the meaning specified therefor in the preamble to this Agreement.


“Agreement” has the meaning specified therefor in the preamble to this Agreement


“Books” means books and records (including each Grantor’s Records indicating,
summarizing, or evidencing such Grantor’s assets (including the Collateral) or
liabilities, each Grantor’s Records relating to such Grantor’s business
operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).


“Borrower” has the meaning specified therefor in the recitals to this Agreement.


“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, priority, or remedies with
respect to Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies.


“Collateral” has the meaning specified therefor in Section 3 hereof.


“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule 1.


“Copyrights” means any and all rights in any works of authorship, including (A)
copyrights and moral rights, (B) copyright registrations and recordings thereof
and all applications in connection therewith including those listed on Schedule
2, (C) income, license fees, royalties, damages, and payments now and hereafter
due or payable under and with respect thereto, including payments under all
licenses entered into in connection therewith and damages and payments for past,
present, or future infringements thereof, (D) the right to sue for past,
present, and future infringements thereof, and (E) all of each Grantor’s rights
corresponding thereto throughout the world.


“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by Grantors, or any of them, and Agent, in substantially the form
of Exhibit A.


“Credit Agreement” has the meaning specified therefor in the recitals to this
Agreement.


“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, software, contract rights, rights to
payment, rights under Hedge Agreements (including the right to receive payment
on account of the termination (voluntarily or involuntarily) of such Hedge
Agreements), rights arising under common law, statutes, or regulations, choses
or things in action, goodwill, Intellectual Property, Intellectual Property
Licenses, purchase orders, customer lists, route lists, rights to payment and
other rights under Acquisition Documents, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, monies due or recoverable from pension funds,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.
“Grantor” and “Grantors” have the respective meanings specified therefor in the
preamble to this Agreement.


“Initial Pledged Interests” means the Equity Interests of each Pledged Company
beneficially owned by any Grantor on the date hereof and identified in Schedule
5.


“Intellectual Property” means, collectively, all Copyrights, all Patents and all
Trademarks, together with (a) all inventions, processes, production methods,
proprietary information, know-how and trade secrets; (b) all rights under
licenses or user or other agreements granted to any Grantor with respect to any
of the foregoing, in each case whether now or hereafter owned or used; (c) all
customer lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, recorded knowledge, surveys, engineering
reports, test reports, manuals, materials standards, processing standards,
performance standards, catalogs, computer and automatic machinery software and
programs; (d) all field repair data, sales data and other information relating
to sales or service of products now or hereafter manufactured and (e) all causes
of action, claims and warranties now or hereafter owned or acquired by any
Grantor in respect of any of the items listed above.


“Intellectual Property Licenses” means, with respect to any Grantor, (A) any
licenses or other similar rights provided to such Grantor in or with respect to
Intellectual Property owned or controlled by any other Person, and (B) any
licenses or other similar rights provided to any other Person in or with respect
to Intellectual Property owned or controlled by such Grantor, in each case,
including (x) any software license agreements (other than license agreements for
commercially available off-the-shelf software that is generally available to the
public which have been licensed to a Grantor pursuant to end-user licenses), (y)
the license agreements listed on Schedule 3, and (z) the right to use any of the
licenses or other similar rights described in this definition in connection with
the enforcement of the Secured Parties’ rights under the Credit Documents.


“Investment Property” means (A) any and all investment property, and (B) any and
all of the following (regardless of whether classified as investment property
under the Code): all Pledged Interests, Pledged Operating Agreements, and
Pledged Partnership Agreements.


“Joinder” means each Joinder to this Agreement executed and delivered by Agent
and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.


“Lender” and “Lenders” have the respective meanings specified therefor in the
recitals to this Agreement.


“Motor Vehicle Collateral Agency Agreement” means the Collateral Agency
Agreement among Agent, the Borrower and Motor Vehicle Collateral Agent, under
which Motor Vehicle Collateral Agent acts as agent on behalf of Agent and the
Secured Parties with respect to the certificates of title for the motor vehicles
of the Credit Parties.
“Motor Vehicle Collateral Agent” means Lease Plan USA or such other collateral
agent acceptable to Agent.


“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).


“Paid in Full” or “Payment in Full” means:


(a)     termination or expiration of all commitments of the holders of the
Secured Obligations to extend credit or make loans or other credit
accommodations to any of the Grantors;


(b)     payment in full in cash of the principal of, premium (including the
Prepayment Premium), fees and interest (including premium (including the
Prepayment Premium), fees or interest accruing on or after the commencement of
any bankruptcy proceeding, whether or not such premium (including the Prepayment
Premium), fees or interest would be allowed in such bankruptcy proceeding)
constituting the Secured Obligations; and


(c)    payment in full in cash of all other amounts that are due and payable or
otherwise accrued under the Credit Documents (including all Secured
Obligations), other than any contingent indemnification obligations for which no
claim or demand for payment, whether oral or written, has been made at such time


“Patents” means all patents and patent applications, including (A) the patents
and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor’s rights corresponding thereto throughout the world.


“Patent Security Agreement” means each Patent Security Agreement executed and
delivered by Grantors, or any of them, and Agent, in substantially the form of
Exhibit B.


“Pledged Companies” means each Person listed on Schedule 5 as a “Pledged
Company”, together with each other Person, all or a portion of whose Equity
Interests are acquired or otherwise owned by a Grantor after the Closing Date
and is required to be pledged pursuant to Section 5.10 of the Credit Agreement.


“Pledged Interests” means, collectively, (i) the Initial Pledged Interests and
(ii) all of each Grantor’s right, title and interest in and to all of the other
Equity Interests now owned or hereafter acquired by such Grantor, regardless of
class or designation, including in each of the Pledged Companies, and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, also including any certificates representing the Equity
Interests, the right to receive any certificates representing any of the Equity
Interests, all warrants, options, share appreciation rights and other rights,
contractual or otherwise, in respect thereof and the right to receive all
dividends, distributions of income, profits, surplus, or other compensation by
way of income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.


“Pledged Interests Addendum” means a Pledged Interests Addendum substantially in
the form of Exhibit C.


“Pledged Notes” means (A) any promissory note payable by third parties to a
Grantor in the original principal amount in excess of $1,000,000, including any
obligations of any Account Debtor to any Grantor arising from Accounts which are
past due evidenced by a promissory note made by such Account Debtor payable to
such Grantor and (B) if a Default or Event of Default exists or has occurred and
is continuing at the request of Agent, any promissory note payable by a Grantor
to another Grantor or a Subsidiary of the Borrower payable to a Credit Party.


“Pledged Operating Agreements” means all of each Grantor’s rights, powers, and
remedies under the limited liability company operating agreements of each of the
Pledged Companies that are limited liability companies.


“Pledged Partnership Agreements” means all of each Grantor’s rights, powers, and
remedies under the partnership agreements of each of the Pledged Companies that
are partnerships.


“Proceeds” has the meaning specified therefor in Section 3 hereof.


“PTO” means the United States Patent and Trademark Office.


“Receivable” means all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.


“Secured Obligations” means, collectively, (a) in the case of the Borrower,
(i) all obligations of the Borrower under the Credit Documents to pay the
principal of and interest (including default interest) on the Loans and all
fees, indemnification payments, premium (including the Prepayment Premium) and
other amounts whatsoever, whether direct or indirect, absolute or contingent,
now or hereafter from time to time owing to the Secured Parties or any of them
under the Credit Documents and (ii) all obligations of the Borrower to any
Lender (or any Affiliate thereof) under any Hedging Agreement, (b) in the case
of the Guarantors, all obligations of the Guarantors in respect of its guarantee
under Section 7 of the Credit Agreement and other obligations of the Guarantors
under the Credit Documents, (c) all obligations of the Grantors to the Secured
Parties or any of them hereunder or any other Credit Document, and (d) in the
case of each of the foregoing, including all interest thereon and expenses
related thereto, including any interest, fees, premium (including the Prepayment
Premium) or expenses accruing or arising after the commencement of any case with
respect to the Borrower under the Bankruptcy Code or any other bankruptcy or
insolvency law (whether or not such interest, fees, premium or expenses are
enforceable, allowed or allowable as a claim in whole or in part in such case).


“Secured Parties” means, collectively, the Lenders and the Agent, any other
holder from time to time of any of the Secured Obligations and, in each case,
their respective successors and assigns.


“Security Interest” has the meaning specified therefor in Section 3 hereof.


“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Property.


“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, whether now owned or hereafter acquired by any Grantor, including
(A) the trade names, registered trademarks, trademark applications, registered
service marks and service mark applications listed on Schedule 6, (B) all
renewals thereof, (C) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (D) the right to sue for
past, present and future infringements and dilutions thereof, (E) the goodwill
of each Grantor’s business symbolized by the foregoing or connected therewith,
and (F) all of each Grantor’s rights corresponding thereto throughout the world.


“Trademark Security Agreement” means each Trademark Security Agreement executed
and delivered by Grantors, or any of them, and Agent, in substantially the form
of Exhibit D.


“URL” means “uniform resource locator,” an internet web address.


(b)    This Agreement shall be subject to the rules of interpretation set forth
in Section 1.3 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.


(c)    All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.


2.    [Reserved].

3.    Grant of Security. Each Grantor hereby unconditionally grants,
collaterally assigns, and pledges to Agent, for the benefit of each Secured
Party, to secure the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations (whether now existing or
hereafter arising), a continuing security interest (hereinafter referred to as
the “Security Interest ”) in all of such Grantor’s right, title, and interest
in, to and under the following, property, in each case whether tangible or
intangible, whether now owned or hereafter acquired or arising and wherever
located (the “Collateral”):


(a)    all of such Grantor’s Accounts, Receivables and Receivables Records;


(b)    all of such Grantor’s Books;    


(c)    all of such Grantor’s Chattel Paper;


(d)    all of such Grantor’s Commercial Tort Claims;


(e) all of such Grantor’s Deposit Accounts;


(f)    all of such Grantor’s Equipment;


(g)    all of such Grantor’s Fixtures;


(h)    all of such Grantor’s General Intangibles;


(i)    all of such Grantor’s Inventory;


(j)    all of such Grantor’s Investment Property, including all Securities, all
Securities Accounts and all Security Entitlements with respect thereto and
Financial Assets carried therein, and all Commodity Accounts and Commodity
Contracts;


(k)    all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;


(l)    all of such Grantor’s Negotiable Collateral (including all of such
Grantor’s Pledged Notes);


(m)    all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements);


(n)    all of such Grantor’s Securities Accounts;


(o)    all of such Grantor’s Supporting Obligations;


(p)    all of such Grantor’s Money, as defined in Section 1-201(24) of the Code,
Cash Equivalents, or other assets of such Grantor that now or hereafter come
into the possession, custody, or control of Agent (or its agent or designee) or
any other Lender;


(q)    all of such Grantor’s Goods not covered by the other clauses of this
Section 3;


(r)    all of such Grantor’s Insurance;


(s)    all of such Grantor’s As-Extracted Collateral;


(t)    all of such Grantor’s other tangible and intangible personal property
whatsoever of such Grantor; and


(u)    all of such Grantor’s Proceeds of any of the Collateral, all Accessions
to and substitutions and replacements for, any of the Collateral, and all
offspring, rents, profits and products of any of the Collateral, and, to the
extent related to any Collateral, all books, correspondence, credit files,
records, invoices and other papers (including all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Grantor or any computer bureau or service company from time to time acting for
such Grantor).


Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) voting Equity Interests of any CFC or CFC
Holdco, solely to the extent that such Equity Interests represent more than 65%
of the outstanding voting Equity Interests of such CFC or CFC Holdco (any such
pledge shall be governed by the laws of the State of New York), (ii) (x) any
rights or interest in any contract, lease, permit, license, or license agreement
covering real or personal property of any Grantor if under the terms of such
contract, lease, permit, license, or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein is prohibited
as a matter of law or under the terms of such contract, lease, permit, license,
or license agreement and such prohibition or restriction has not been waived or
the consent of the other party to such contract, lease, permit, license, or
license agreement has not been obtained or (y) any asset to the extent that a
pledge thereof or a grant of a security interest therein would be prohibited by
applicable law, rule or regulation or agreements with any Governmental Authority
or would require governmental (including regulatory) consent, approval, license
or authorization (provided, in each case, that (A) the foregoing exclusions of
this clause (ii) shall in no way be construed (1) to apply to the extent that
any described prohibition or restriction is ineffective under Section 9-406,
9-407, 9-408, or 9-409 of the Code or other applicable law, or (2) to apply to
the extent that any consent or waiver has been obtained that would permit
Agent’s security interest or lien to attach notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, or license
agreement and (B) the foregoing exclusions of clauses (i) and (ii) shall in no
way be construed to limit, impair, or otherwise affect any of Agent’s or any
other Secured Party’s continuing security interests in and liens upon any rights
or interests of any Grantor in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license, license
agreement, or Equity Interests (including any Accounts or Equity Interests), or
(2) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, license agreement, or Equity Interests),
(iii) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law; provided, that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral, (iv) any leasehold interest except
to the extent a security interest therein can be perfected by the filing of a
financing statement, (v) interests in joint ventures and non-Wholly-Owned
Subsidiaries which cannot be pledged without the consent of one or more third
parties other than Grantors or any of their respective Wholly-Owned Subsidiaries
(after giving effect to any applicable anti-assignment provision of the Code or
other applicable law), (vi) Excluded Accounts, (vii) (x) Letter of Credit Rights
with a value of less than $1,000,000 individually and $2,500,000 in the
aggregate and (y) Commercial Tort Claims with a value of less than $2,500,000 in
the aggregate (in each case except to the extent a security interest therein can
be perfected by the filing of a financing statement), (viii) where such grant
results in material adverse tax, accounting or regulatory consequences as
reasonably determined by the Borrower and the Administrative Agent, and (ix)
where the cost of obtaining a security interest in, or perfection of, such
assets exceeds the practical benefit to the Lenders afforded thereby as
reasonably determined by the Borrower and the Administrative Agent.


4.    Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to the Agent,
the Secured Parties or any of them, but for the fact that they are unenforceable
or not allowable (in whole or in part) as a claim in an Insolvency Proceeding
involving any Grantor due to the existence of such Insolvency Proceeding.
Further, the Security Interest created hereby encumbers each Grantor’s right,
title, and interest in all Collateral, whether now owned by such Grantor or
hereafter acquired, obtained, developed, or created by such Grantor and wherever
located.


5.    Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by Agent or any other Secured Party of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) no Secured Party
shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall any Secured
Party be obligated to perform any of the obligations or duties of any Grantors
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder. Until an Event of Default shall occur and be continuing,
except as otherwise provided in this Agreement, the Credit Agreement, or any
other Credit Document, Grantors shall have the right to possession and enjoyment
of the Collateral for the purpose of conducting the ordinary course of their
respective businesses, subject to and upon the terms hereof and of the Credit
Agreement and the other Credit Documents. Without limiting the generality of the
foregoing, it is the intention of the parties hereto that record and beneficial
ownership of the Pledged Interests, including all voting, consensual, dividend,
and distribution rights, shall remain in the applicable Grantor until (i) the
occurrence and continuance of an Event of Default and (ii) Agent has notified
the applicable Grantor of Agent’s election to exercise such rights pursuant to
Section 16.


6.    Representations and Warranties. In order to induce Agent to enter into
this Agreement for the benefit of the Secured Parties, each Grantor makes the
following representations and warranties to the Secured Parties which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and such representations and warranties shall
survive the execution and delivery of this Agreement:


(a)    Each Grantor is the sole beneficial owner of the Collateral in which it
purports to grant a security interest pursuant to Section 3 and no Lien exists
upon the Collateral (and no right or option to acquire the same exists in favor
of any other Person) other than (a) the security interest created or provided
for herein, which security interest constitutes a valid First Priority Lien on
the Collateral (subject to the terms of the Intercreditor Agreement), and (b)
the Liens expressly permitted by Section 6.2 of the Credit Agreement.


(b)    The full and correct legal name (within the meaning of Section 9-503 of
the Code), type of organization and jurisdiction of organization of each Grantor
is set forth on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Credit
Documents).


(c)    Each place of business of each Grantor, including if such Grantor has
more than one place of business, the location of its chief executive office, is
indicated on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Credit
Documents).


(d)    Each Grantor’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 7 (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under the Credit Documents).


(e)    As of the Closing Date, Grantors do not hold any commercial tort claims
individually or in the aggregate that exceed $2,500,000 in amount, except as set
forth on Schedule 1.


(f)    Set forth on Schedule 9 (as such Schedule may be updated from time to
time) is a complete and correct listing of all of Grantors’ Deposit Accounts,
Securities Accounts and Commodity Accounts, including, with respect to each bank
or securities intermediary (i) the name and address of such Person, and (ii) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person and specifying any Excluded Accounts.


(g)    Schedule 8 sets forth all Real Property owned by any of the Grantors as
of the Closing Date.


(h)    As of the Closing Date: (i) Schedule 2 provides a complete and correct
list of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor, and all other Copyrights owned
by any Grantor and material to the conduct of the business of any Grantor, (ii)
Schedule 3 provides a complete and correct list of all Intellectual Property
Licenses entered into by any Grantor pursuant to which (A) any Grantor has
provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person (other than non-exclusive
software licenses granted in the ordinary course of business), or (B) any Person
has granted to any Grantor any license or other rights in Intellectual Property
owned or controlled by such Person that is material to the business of such
Grantor, including any Intellectual Property that is incorporated in any
Inventory, software, or other product marketed, sold, licensed, or distributed
by such Grantor (other than off-the-shelf, shrink-wrapped or “click to accept”
software licenses or other licenses to generally commercially available
software), (iii) Schedule 4 provides a complete and correct list of all Patents
owned by any Grantor and all applications for Patents owned by any Grantor, and
(iv) Schedule 6 provides a complete and correct list of all registered
Trademarks owned by any Grantor, and all applications for registration of
Trademarks owned by any Grantor.


(i)    (i) each Grantor owns exclusively or has the right to use all
Intellectual Property that is necessary in or material to the conduct of its
business;


(ii)    to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect;


(iii)    to each Grantor’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in or material to the conduct of its business are valid,
subsisting and enforceable and in compliance with all legal requirements,
filings, and payments and other actions that are required to maintain such
Intellectual Property in full force and effect; and


(iv)    each Grantor has taken commercially reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that are necessary in or material to the conduct
of the business of such Grantor.


(j)    This Agreement creates a valid security interest in the Collateral of
each Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
otherwise reasonably requested by Agent to perfect and protect such security
interest have been duly taken or will have been taken upon the filing of
financing statements listing each applicable Grantor, as a debtor, and Agent, as
secured party, in the jurisdictions listed next to such Grantor’s name on
Schedule 11. Upon the making of such filings, Agent shall have a first priority
(subject only to Permitted Liens) perfected security interest in the Collateral
of each Grantor to the extent such security interest can be perfected by the
filing of a financing statement under the Code. Upon filing of any Copyright
Security Agreement with the United States Copyright Office, filing of any Patent
Security Agreement and any Trademark Security Agreement with the PTO, and the
filing of appropriate financing statements in the jurisdictions listed on
Schedule 11, all action necessary or otherwise reasonably requested by Agent to
protect and perfect the Security Interest in and on each Grantor’s United States
issued and registered Patents, Trademarks, or Copyrights has been taken and such
perfected Security Interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor. All action by any Grantor
necessary to protect and perfect such security interest on each item of
Collateral in the United States or Canada has been duly taken.


(k)    (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date,
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and non-assessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Equity Interests of the Pledged
Companies of such Grantor identified on Schedule 5 as supplemented or modified
by any Pledged Interests Addendum or any Joinder to this Agreement, (iii) none
of such Pledged Interests are or will be subject to any contractual restriction,
or any restriction under the charter, by laws, partnership agreement or other
organizational instrument of the respective Issuer thereof, upon the transfer of
such Pledged Interests (except for any such restriction contained herein or in
the Credit Documents, or under such organizational instruments), (iv) such
Grantor has the right and requisite authority to pledge, the Investment Property
pledged by such Grantor to the Agent as provided herein, (v) all actions
necessary or otherwise reasonably requested by Agent to perfect and establish
the first priority (subject to Permitted Liens) of, or otherwise protect,
Agent’s Liens in the Investment Property, and the proceeds thereof, have been
duly taken, upon (A) the execution and delivery of this Agreement, (B) the
taking of possession by Agent (or its agent or designee) of any certificates
representing the Pledged Interests, to the extent such Pledged Interests are
represented by certificates, together with undated powers (or other documents of
transfer acceptable to the Agent) endorsed in blank by the applicable Grantor
and (C) the filing of financing statements in the applicable jurisdiction set
forth on Schedule 11 for such Grantor with respect to the Pledged Interests of
such Grantor that are not represented by certificates, and (vi) each Grantor has
delivered to and deposited with Agent all certificates representing the Pledged
Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers (or other documents of transfer
acceptable to the Agent) endorsed in blank with respect to such certificates.
None of the Pledged Interests owned or held by such Grantor has been issued or
transferred in violation of any securities registration, securities disclosure,
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.


(l)    No consent, approval, authorization, or other order or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required (i) for the grant of a Security Interest by such Grantor in and to
the Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Property or the remedies in respect of the Collateral pursuant to
this Agreement, except (A) as may be required in connection with such
disposition of Investment Property by laws affecting the offering and sale of
securities generally, (B) for consents, approvals, authorizations, or other
orders or actions that have already been obtained or given (as applicable) and
that are still in force, and (C) the filing of financing statements and other
filings necessary to perfect the Security Interests granted hereby. No
Intellectual Property License of any Grantor that is necessary in or material to
the conduct of such Grantor’s business requires any consent of any other Person
that has not been obtained in order for such Grantor to grant the security
interest granted hereunder in such Grantor’s right, title or interest in or to
such Intellectual Property License.


(m) Schedule 12 sets forth all motor vehicles owned by Grantors as of the
Closing Date, by model, model year, and vehicle identification number (“VIN”).


(n)    As of the date hereof, none of the Collateral constitutes, or is the
Proceeds of, (1) Farm Products, (2) As-Extracted Collateral, (3) Manufactured
Homes, (4) timber to be cut, (5) health care insurance receivables, (6)
Government Receivable or (7) aircraft, aircraft engines, satellites, ships or
railroad rolling stock.


(o)    There is no default, breach, violation, or event of acceleration existing
under any Pledged Note and no event has occurred or circumstance exists which,
with the passage of time or the giving of notice, or both, would constitute a
default, breach, violation, or event of acceleration under any Pledged Note. No
Grantor that is an obligee under a Pledged Note has waived any default, breach,
violation, or event of acceleration under such Pledged Note.


(p)    As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (i) are not dealt in or traded on securities
exchanges or in securities markets, (ii) do not constitute investment company
securities, and (iii) are not held by such Grantor in a Securities Account. In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provides that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.


(q)    Any goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in material compliance with the
requirements of the Fair Labor Standards Act, as amended.


7.    Covenants.    Each Grantor, jointly and severally, covenants and agrees
with Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:


(a)    Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of (i) Negotiable Collateral (other than
checks received in the ordinary course of business) or Investment Property
having a value or face amount in excess of $2,500,000 in the aggregate, the
Grantors shall promptly (and in any event within five Business Days (or such
longer period as agreed to by Agent in writing in its sole discretion) after
acquisition thereof), notify Agent thereof, and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession, the applicable Grantor, promptly (and in any event within five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion)) after reasonable request by Agent, shall execute such other
documents and instruments as shall be reasonably requested by Agent or, if
applicable, endorse and deliver physical possession of such Negotiable
Collateral or Investment Property to the Agent, together with such undated
powers (or other relevant document of transfer acceptable to the Agent) endorsed
in blank as shall be requested by Agent, and shall do such other acts or things
deemed necessary or otherwise reasonably requested by Agent to protect Agent’s
Security Interest therein.


(b)    Chattel Paper.


(i) The Grantors will (i) deliver to the Agent each original of each item of
Chattel Paper (other than electronic Chattel Paper) at any time constituting
part of the Collateral having a value or face amount in excess of $2,500,000 in
the aggregate, and (ii) cause each such original and each copy thereof to bear a
conspicuous legend, in form and substance reasonably satisfactory to the Agent,
indicating that such Chattel Paper is subject to the security interest granted
hereby and that purchase of such Chattel Paper by a Person other than the Agent
without the consent of the Agent would violate the rights of the Agent.


(ii)    Promptly (and in any event within five Business Days (or such longer
period as agreed to by Agent in writing in its sole discretion)) after request
by Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the value or face amount of such electronic Chattel Paper
equals or exceeds $2,500,000 in the aggregate.


(c)    Control Agreements.


(i)    Each Grantor shall obtain an authenticated Control Agreement from each
bank maintaining a Deposit Account or Securities Account for such Grantor (other
than with respect to any Excluded Accounts); and
(ii)    Each Grantor shall obtain an authenticated Control Agreement, from each
issuer of uncertificated securities, securities intermediary, or commodities
intermediary issuing or holding any financial assets or commodities or holding
investment property (other than investment property of a Grantor expressly
excluded as Collateral in the last paragraph of Section 3) to or for any
Grantor, or maintaining a Securities Account for such Grantor (other than with
respect to any Excluded Accounts).
(d)    Letter-of-Credit Rights. If the Grantors (or any of them) are or become
the beneficiary of letters of credit having a face amount of $1,000,000 in any
one case or $2,500,000 in the aggregate, then the applicable Grantor or Grantors
shall promptly (and in any event within ten Business Days (or such longer period
as agreed to by Agent in writing in its sole discretion) after becoming a
beneficiary), notify Agent thereof and, promptly (and in any event within ten
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion)) after reasonable request by Agent to enter into a tri-party
agreement with Agent and the issuer or confirming bank with respect to
letter-of-credit rights assigning such letter-of-credit rights to the Agent and
directing all payments thereunder to the Agent’s Account, all in form and
substance reasonably satisfactory to the Agent.


(e)    Commercial Tort Claims. If the Grantors (or any of them) obtain
Commercial Tort Claims individually or in the aggregate having a value, or
involving an asserted claim, in the amount of $2,500,000 or more, then the
applicable Grantor or Grantors shall promptly (and in any event within ten
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) of obtaining such Commercial Tort Claim), notify Agent upon
incurring or otherwise obtaining such Commercial Tort Claims and, promptly (and
in any event within ten Business Days (or such longer period as agreed to by
Agent in writing in its sole discretion)) after request by Agent, amend Schedule
1 to describe such Commercial Tort Claims in a manner that reasonably identifies
such Commercial Tort Claims and which is otherwise reasonably satisfactory to
the Agent, and hereby authorizes the filing of additional financing statements
or amendments to existing financing statements describing such Commercial Tort
Claims, and agrees to do such other acts or things deemed reasonably necessary
or desirable by Agent to give Agent a first priority (subject only to Permitted
Liens), perfected security interest in any such Commercial Tort Claim.


(f)    Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which for any individual contract from one Account Debtor does not at
any one time exceed $2,500,000, if any Account or Chattel Paper arises out of a
contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, Grantors shall, if an Event of Default
exists or has occurred and is continuing, promptly (and in any event within five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) of the creation thereof) notify Agent thereof and, promptly
(and in any event within five Business Days (or such longer period as agreed to
by Agent in writing in its sole discretion)) after request by Agent, execute any
instruments or take any steps reasonably required by Agent in order that all
moneys due or to become due under such contract or contracts shall be assigned
to the Agent, for the benefit of the Secured Parties, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law.


(g)    Intellectual Property.


(i)    Upon the request of Agent, in order to facilitate filings with the PTO
and the United States Copyright Office, each Grantor shall execute and deliver
to the Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements to further evidence Agent’s Lien on
such Grantor’s United States issued and registered Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby;


(ii)    Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business, to
use commercially reasonable efforts to protect and diligently enforce and defend
at such Grantor’s expense its Intellectual Property, including (A) to diligently
enforce and defend, including promptly suing for infringement, misappropriation,
or dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and filing for opposition, interference, and
cancellation against conflicting Intellectual Property rights of any Person, (B)
to prosecute diligently any trademark application or service mark application
that is part of the Trademarks pending as of the date hereof or hereafter until
the termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses material to the
conduct of such Grantor’s business, and its rights therein, including paying all
maintenance fees and filing of applications for renewal, affidavits of use, and
affidavits of noncontestability. Each Grantor further agrees not to abandon any
Intellectual Property or Intellectual Property License that is necessary in or
material to the conduct of such Grantor’s business. Each Grantor hereby agrees
to take the steps described in this Section 7(g)(ii) with respect to all new or
acquired Intellectual Property to which it is now or later becomes entitled that
is necessary in or material to the conduct of such Grantor’s business;


(iii)    Grantors acknowledge and agree that the Secured Parties shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section
7(g)(iii), Grantors acknowledge and agree that no Secured Party shall be under
any obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but Agent may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all documented
out-of-pocket expenses incurred in connection therewith (including reasonable
and documented out-of-pocket fees and expenses of attorneys and other
professionals) shall be for the sole account of The Borrower and shall be
chargeable to the Loan Account;


(iv)    [Reserved]; 


(v)    On each date on which a Compliance Certificate is required to be
delivered pursuant to Section 5.1(d) of the Credit Agreement in respect of a
fiscal quarter (or, if an Event of Default has occurred and is continuing, more
frequently if requested by Agent), each Grantor shall provide Agent with a
written report of all new Patents, Trademarks or Copyrights that are registered
or the subject of pending applications for registrations, and of all
Intellectual Property Licenses that are material to the conduct of such
Grantor’s business, in each case, which were acquired, registered, or for which
applications for registration were filed by any Grantor during the prior period
and any statement of use or amendment to allege use with respect to
intent-to-use trademark applications. In the case of such registrations or
applications therefor, which were acquired by any Grantor and to the extent
necessary or commercially desirable in such Grantor’s business judgment in the
operation of such Grantor’s business, consistent with past practices, each such
Grantor shall file the necessary documents with the appropriate Governmental
Authority identifying the applicable Grantor as the owner (or as a co-owner
thereof, if such is the case) of such Intellectual Property. In each of the
foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to the Agent supplemental schedules to the applicable
Credit Documents to identify such Patent, Trademark and Copyright registrations
and applications therefor (with the exception of Trademark applications filed on
an intent-to-use basis for which no statement of use or amendment to allege use
has been filed) and Intellectual Property Licenses as being subject to the
security interests created thereunder;


(vi)    Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least two (2) Business
Days prior to such filing and complying with Section 7(g)(i) and, if available,
each such application for registration shall be filed on an “expedited basis”.
Upon receipt from the United States Copyright Office of notice of registration
of any Copyright, each Grantor shall promptly (but in no event later than five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) following such receipt) notify (but without duplication of any
notice required by Section 7(g)(v) ) Agent of such registration by delivering,
or causing to be delivered, to the Agent, documentation sufficient for Agent to
perfect Agent’s Liens on such Copyright. If any Grantor acquires from any Person
any Copyright registered with the United States Copyright Office or an
application to register any Copyright with the United States Copyright Office,
such Grantor shall promptly (but in no event later than five Business Days (or
such longer period as agreed to by Agent in writing in its sole discretion)
following such acquisition) notify Agent of such acquisition and deliver, or
cause to be delivered, to the Agent, documentation sufficient for Agent to
perfect Agent’s Liens on such Copyright. In the case of such Copyright
registrations or applications therefor which were acquired by any Grantor, each
such Grantor shall promptly (but in no event later than seven Business Days (or
such longer period as agreed to by Agent in writing in its sole discretion)
following such acquisition) file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Copyrights;


(vii)    Each Grantor shall take commercially reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in or material to the conduct of such
Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements, (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain, and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions; and


(viii)    No Grantor shall enter into any Intellectual Property License material
to the conduct of the business to receive any license or rights in any
Intellectual Property of any other Person unless such Grantor has used
commercially reasonable efforts to permit the assignment of or grant of a
security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to the Agent (and any transferees of Agent).


(h)    Investment Property.


(i)    If any Grantor shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Closing Date, it shall promptly (and in
any event within five Business Days (or such longer period as agreed to by Agent
in writing in its sole discretion) of acquiring or obtaining such Collateral)
deliver to the Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests;


(ii)        [reserved];


(iii)    [reserved];


(iv)    No Grantor shall make or consent to any amendment or other modification
or waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Credit Documents;


(v)    Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Property or to effect any sale or transfer thereof; and


(vi)    As to all limited liability company or partnership interests owned by
such Grantor and issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, each Grantor hereby covenants that the Pledged Interests
issued pursuant to such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provides or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction; and


(vii)    With regard to any Pledged Interests that are not certificated, any
such Grantor of such non-certificated Pledged Interests (i) agrees promptly to
note on its books the security interests granted to the Agent and confirmed
under this Agreement, (ii) agrees that after the occurrence and during the
continuation of an Event of Default, it will comply with instructions of Agent
or its nominee with respect to the applicable Pledged Interests without further
consent by the applicable Grantor, (iii) to the extent permitted by law, agrees
that the “issuer’s jurisdiction” (as defined in Section 8-110 of the Code) is
the State of New York, (iv) agrees to notify Agent upon obtaining knowledge of
any interest in favor of any person in the applicable Pledged Interests that is
materially adverse to the interest of the Agent therein, other than any
Permitted Liens and (v) waives any right or requirement at any time hereafter to
receive a copy of this Agreement in connection with the registration of any
Pledged Interests hereunder in the name of Agent or its nominee or the exercise
of voting rights by Agent or its nominee.


(viii)    If an Event of Default shall have occurred and be continuing, whether
or not the Secured Parties or any of them exercise any available right to
declare any Secured Obligations due and payable or seek or pursue any other
relief or remedy available to them under applicable law or under this Agreement,
the Credit Documents or any other agreement relating to such Secured Obligation,
all dividends and other distributions on the Pledged Interests shall be paid
directly to the Agent and retained by it as part of the Collateral, subject to
the terms of this Agreement, and, if the Agent shall so request in writing, the
Grantors jointly and severally agree to execute and deliver to the Agent
appropriate additional dividend, distribution and other orders and documents to
that end, provided that if such Event of Default is cured, any such dividend or
distribution theretofore paid to the Agent shall, upon request of the Grantors
(except to the extent theretofore applied to the Secured Obligations), be
returned by the Agent to the Grantors.


(ix)    Each Grantor hereby expressly authorizes and instructs each issuer of
any Pledged Interests pledged hereunder to (i) comply with any instruction
received by it from the Agent in writing that (A) states that an Event of
Default has occurred and is continuing and (B) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and such Grantor agrees that such issuer shall be fully protected in so
complying and (ii) unless otherwise expressly permitted hereby, pay any dividend
or other payment with respect to the Pledged Interests directly to the Agent for
the benefit of the Secured Parties.


(i)    Fixtures. Each Grantor acknowledges and agrees that, to the extent
permitted by applicable law, all of the Collateral shall remain personal
property regardless of the manner of its attachment or affixation to real
property.


(j)    Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Credit Documents.


(k)    Controlled Investments. Other than with respect to Excluded Accounts, no
Grantor will make, acquire, or permit to exist Permitted Investments consisting
of cash, Cash Equivalents, or amounts credited to Deposit Accounts or Securities
Accounts unless Grantor, and the applicable bank or securities intermediary have
entered into Control Agreements.


(l)    Name, Etc. No Grantor will change its name, chief executive office,
organizational identification number, jurisdiction of organization or
organizational identity; provided, that any Grantor may change its name or chief
executive office upon at least five days prior written notice to the Agent of
such change.


(m)    Account Verification. Agent shall have the right at any time or times
(but, so long as no Default or Event of Default shall exist, subject to
reasonable intervals consistent with Agent’s customary practices), in the name
of a nominee of Agent, or if Agent shall otherwise determine that it is
necessary or desirable to do so, then in the name of Agent, to verify the
validity, amount or any other matter relating to any Account or other
Collateral, by mail, telephone, facsimile transmission or otherwise. After the
occurrence and during the continuance of an Event of Default, at the request of
Agent, each Grantor will send requests for verification of Accounts or, send
notices of assignment of Accounts to Account Debtors and other obligors.


(n)    Motor Vehicles. Each Grantor shall deliver to the Motor Vehicle
Collateral Agent (or at the direction of Agent, to Agent), the certificates of
title for all such motor vehicles and other goods covered by a certificate of
title promptly after receipt thereof to be held by Motor Vehicle Collateral
Agent in accordance with the Motor Vehicle Collateral Agency Agreement, and such
Grantor shall take all actions necessary to cause such certificates to be filed
(with the Agent’s Lien noted thereon) in the appropriate state motor vehicle
filing office..


(o)    Pledged Notes. Grantors (i) without the prior written consent of Agent,
will not (A) waive or release any obligation of any Person that is obligated
under any of the Pledged Notes, (B) take or omit to take any action or knowingly
suffer or permit any action to be omitted or taken, the taking or omission of
which would result in any right of offset against sums payable under the Pledged
Notes, or (C) other than Permitted Dispositions, assign or surrender their
rights and interests under any of the Pledged Notes or terminate, cancel,
modify, change, supplement or amend the Pledged Notes, and (ii) shall provide to
the Agent copies of all material written notices (including notices of default)
given or received with respect to the Pledged Notes promptly after giving or
receiving such notice.


8.    Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Credit Documents referred to below in
the manner so indicated.


(a)    Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.


(b)    Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.


9.    Further Assurances.


(a)    Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that Agent may reasonably request, in order to
perfect and protect the Security Interest granted hereby, to create, perfect or
protect the Security Interest purported to be granted hereby or to enable Agent
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral, subject to Section 5.10 or 5.13 of the Credit Agreement, as
applicable.


(b)    Each Grantor authorizes the filing by Agent of (i) financing or
continuation statements, or amendments thereto and (ii) any Trademark Security
Agreement, Patent Security Agreement and Copyright Security Agreement required
in order to perfect any Lien granted pursuant to Section 3 in Trademarks,
Patents or Copyrights that constitute Collateral, respectively, and in each case
such Grantor will execute and deliver to the Agent such other instruments or
notices, as Agent may reasonably request, in order to perfect and preserve the
Security Interest granted or purported to be granted hereby.


(c)    Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments (i)
describing the Collateral as “all personal property of debtor” or “all assets of
debtor” or words of similar effect, (ii) describing the Collateral as being of
equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.


(d)    Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.


10.    Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right (subject to Section 17(b)) to use any Grantor’s
rights under Intellectual Property Licenses in connection with the enforcement
of Agent’s rights hereunder, including the right to prepare for sale and sell
any and all Inventory and Equipment now or hereafter owned by any Grantor and
now or hereafter covered by such licenses, and (c) shall have the right to
request that any Equity Interests that are pledged hereunder be registered in
the name of Agent or any of its nominees.


11.    Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, to, at such time
as an Event of Default has occurred and is continuing under the Credit
Agreement, take any action and to execute any instrument which Agent may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including:


(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;


(b)    to receive and open all mail addressed to such Grantor and to notify
postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;


(c)    to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;


(d)    to file any claims or take any action or institute any proceedings which
Agent may deem reasonably necessary or desirable for the collection of any of
the Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;


(e)    to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Grantor in respect
of any Account of such Grantor;


(f)    to use any Intellectual Property or Intellectual Property Licenses of
such Grantor, including but not limited to any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and


(g)    Agent, on behalf of the Secured Parties, shall have the right, but shall
not be obligated, to bring suit in its own name to enforce the Intellectual
Property and Intellectual Property Licenses and, if Agent shall commence any
such suit, the appropriate Grantor shall, at the request of Agent, do any and
all lawful acts and execute any and all proper documents reasonably required by
Agent in aid of such enforcement.


To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.


12.    Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors in accordance with the
terms of the Credit Agreement.


13.    Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Secured
Parties, and shall not impose any duty upon Agent to exercise any such powers.
Except for the safe custody of any Collateral in its actual possession and the
accounting for moneys actually received by it hereunder, Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Agent accords its own
property.


14.    Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) make direct verification from Account Debtors
with respect to any or all Accounts that are part of the Collateral, (b) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral of such Grantor have been assigned to the Agent,
for the benefit of the Secured Parties, or that Agent has a security interest
therein, or (c) collect the Accounts, General Intangibles and Negotiable
Collateral of any Grantor directly, and any collection costs and expenses shall
constitute part of such Grantor’s Secured Obligations under the Credit
Documents.


15.    Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default has occurred and is
continuing may be restricted to one or more private (instead of public) sales in
view of the lack of such registration. Each Grantor understands that in
connection with such disposition, Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Grantor, therefore, agrees
that: (a) if Agent shall, pursuant to the terms of this Agreement, sell or cause
the Pledged Interests or any portion thereof to be sold at a private sale, Agent
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof, and (b) such reliance
shall be conclusive evidence that Agent has handled the disposition in a
commercially reasonable manner.


16.    Voting and Other Rights in Respect of Pledged Interests.


(a)    Upon the occurrence and during the continuation of an Event of Default,
and upon notice to any Grantor, (i) Agent may, at its option, and in addition to
all rights and remedies available to the Agent under any other agreement, at
law, in equity, or otherwise, exercise all voting rights, or any other ownership
or consensual rights (including any dividend or distribution rights) in respect
of the Pledged Interests owned by such Grantor, but under no circumstances is
Agent obligated by the terms of this Agreement to exercise such rights, and (ii)
if Agent duly exercises its right to vote any of such Pledged Interests, each
Grantor hereby appoints Agent, such Grantor’s true and lawful attorney-in-fact
and IRREVOCABLE PROXY to vote such Pledged Interests in any manner Agent deems
advisable for or against all matters submitted or which may be submitted to a
vote of shareholders, partners or members, as the case may be. The
power-of-attorney and proxy granted hereby is coupled with an interest and shall
be irrevocable.


(b)    For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent, the other Secured Parties or the value of the Pledged
Interests.


17.    Remedies.


(a)    Rights and Remedies Generally upon Default. If an Event of Default shall
have occurred and is continuing, the Agent shall have all of the rights and
remedies with respect to the Collateral of a secured party under the Uniform
Commercial Code (whether or not the Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Agent were the sole and absolute owner thereof (and each
Grantor agrees to take all such action as may be appropriate to give effect to
such right); and without limiting the foregoing:


(i)    the Agent in its discretion may, in its name or in the name of any
Grantor or otherwise, demand, sue for, collect or receive any money or other
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;


(ii)    the Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;


(iii)    the Agent may require the Grantors to notify (and each Grantor hereby
authorizes the Agent to so notify) each account debtor in respect of any
Account, Chattel Paper or General Intangible, and each obligor on any
Instrument, constituting part of the Collateral that such Collateral has been
assigned to the Agent hereunder, and to instruct that any payments due or to
become due in respect of such Collateral shall be made directly to the Agent or
as it may direct (and if any such payments, or any other Proceeds of Collateral,
are received by any Grantor they shall be held in trust by such Grantor for the
benefit of the Agent and as promptly as possible remitted or delivered to the
Agent for application as provided herein);


(iv)    the Agent may require the Grantors to assemble the Collateral at such
place or places, reasonably convenient to the Agent and the Grantors, as the
Agent may direct;


(v)    the Agent may apply the Collateral Account and any money or other
property therein to payment of the Secured Obligations;


(vi)    the Agent may require the Grantors to cause the Pledged Interests to be
transferred of record into the name of the Agent or its nominee (and the Agent
agrees that if any of such Pledged Interests is transferred into its name or the
name of its nominee, the Agent will thereafter promptly give to respective
Grantor (through the Borrower) copies of any notices and communications received
by it with respect to such Pledged Interests); and


(vii)    the Agent may sell, lease, assign or otherwise dispose of all or any
part of the Collateral, at such place or places as the Agent deems best, and for
cash or for credit or for future delivery (without thereby assuming any credit
risk), at public or private sale, without demand of performance or notice of
intention to effect any such disposition or of the time or place thereof (except
such notice as is required by applicable statute and cannot be waived), and the
Agent or any other Secured Party or anyone else may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Grantors, any such demand, notice and right or equity being hereby expressly
waived and released. In the event of any sale, assignment, or other disposition
of any of the Trademark Collateral, the goodwill connected with and symbolized
by the Trademark Collateral subject to such disposition shall be included. The
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the sale may be so adjourned.


The Proceeds of each collection, sale or other disposition under this Section 17
shall be applied in accordance with Section 17(h).


(b)    Certain Securities Act Limitations. The Grantors recognize that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable federal, foreign or state securities laws, or otherwise,
the Agent may determine that a public sale is impracticable, not desirable or
not commercially reasonable and may be compelled, with respect to any sale of
all or any part of the Collateral, to limit purchasers to those who will agree,
among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. The
Grantors acknowledge that any such private sales may be at prices and on terms
less favorable to the Agent than those obtainable through a public sale without
such restrictions, and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Collateral for the period of time
necessary to permit the issuer thereof to register it for public sale.


(c)    Other Acts. Each Grantor agrees to use its best efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Interests pursuant to this Section 6.05 valid
and binding and in compliance with all other applicable legal requirements. Each
Grantor further agrees that a breach of any covenant contained in this Section
6.05 will cause irreparable injury to the Secured Parties, that the Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.05 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defense against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.


(d)    Notice. The Grantors agree that to the extent the Agent is required by
applicable law to give reasonable prior notice of any sale or other disposition
of any Collateral, ten Business Days’ notice shall be deemed to constitute
reasonable prior notice.


(e)    Deficiency. If the proceeds of sale, collection or other realization of
or upon the Collateral pursuant to Section 6.05 are insufficient to cover the
costs and expenses of such realization and the Payment in Full of the Secured
Obligations, the Grantors shall remain liable for any deficiency.


(f)    [Reserved].


(g)    Private Sale. The Secured Parties shall incur no liability as a result of
the sale of the Collateral, or any part thereof, at any private sale pursuant to
Section 6.05 conducted in a commercially reasonable manner. Each Grantor hereby
waives any claims against the Secured Parties arising by reason of the fact that
the price at which the Collateral may have been sold at such a private sale was
less than the price that might have been obtained at a public sale or was less
than the aggregate amount of the Secured Obligations, even if the Agent accepts
the first offer received and does not offer the Collateral to more than one
offeree.


(h)    Application of Proceeds. Except as otherwise herein expressly provided
and except as provided below in this Section 17(h), the Proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto, and any other cash at the time held by the Agent, shall be
applied by the Agent as provided under Section 8.2 of the Credit Agreement.


18.    No Waiver; Remedies Cumulative.


(a)    No failure on the part of any Secured Party to exercise, and no course of
dealing with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by any Secured Party of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy


(b)    Each right, power, and remedy of Agent or any other Secured Party as
provided for in this Agreement or the other Credit Documents now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement and the other Credit Documents now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by Agent, any other Secured Party of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent or such other Secured Parties of any or all such other rights,
powers, or remedies.


19.    Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.


20.    Indemnity. Each Grantor agrees to indemnify Agent and the other Secured
Parties from and against all claims, lawsuits and liabilities (including
reasonable attorneys’ fees) arising out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Credit Document to which
such Grantor is a party in accordance with and to the extent set forth in
Section 10.3 of the Credit Agreement. This provision shall survive the
termination of this Agreement and the Credit Agreement and the repayment of the
Secured Obligations.


21.    Amendments; Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Grantor and the
Agent (with the consent of the Lenders as specified in Section 10.5 of the
Credit Agreement). Any such amendment or waiver shall be binding upon the
Secured Parties and each Grantor.


22.    Addresses for Notices. All notices, requests, consents and demands
hereunder shall be in writing and delivered to the intended recipient at its
“Address for Notices” specified beneath its name on the signature pages hereto
or, as to any party, at such other address as shall be designated by such party
in a notice to each other party or, in the case of the Borrower or the Agent,
pursuant to Section 10.1 of the Credit Agreement. Except as otherwise provided
in this Agreement, all such communications shall be deemed to have been duly
given transmitted by telecopier or personally delivered or, in the case of a
mailed notice, upon receipt, in each case given or addressed as aforesaid.


23.    Continuing Security Interest: Assignments under Credit Agreement.


(a)    This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Obligations
have been Paid in Full in accordance with the provisions of the Credit Agreement
and the Commitments have expired or have been terminated, (ii) be binding upon
each Grantor, and their respective successors and assigns, and (iii) inure to
the benefit of, and be enforceable by, Agent, and its successors, permitted
transferees and permitted assigns. Without limiting the generality of the
foregoing clause (iii), any Secured Party may, in accordance with the provisions
of the Credit Agreement, assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise. Upon Payment in Full
of the Secured Obligations in accordance with the provisions of the Credit
Agreement and the expiration or termination of the Commitments, the Security
Interest granted hereby shall terminate and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto. At such time, upon the
Borrower’s request, Agent will authorize the filing of appropriate termination
statements to terminate such Security Interest. No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Credit
Agreement, any other Credit Document, or any other instrument or document
executed and delivered by any Grantor to the Agent nor any additional loans made
by any Lender to any Borrower, nor the taking of further security, nor the
retaking or re-delivery of the Collateral to Grantors, or any of them, by Agent,
nor any other act of the Secured Parties, or any of them, shall release any
Grantor from any obligation, except a release or discharge executed in writing
by Agent in accordance with the provisions of the Credit Agreement. Agent shall
not by any act, delay, omission or otherwise, be deemed to have waived any of
its rights or remedies hereunder, unless such waiver is in writing and signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy on any occasion shall not be construed as a bar to the exercise
of any such right or remedy which Agent would otherwise have had on any other
occasion.


(b)    If any Secured Party repays, refunds, restores, or returns in whole or in
part, any payment or property (including any proceeds of Collateral)
previously paid or transferred to such Secured Party in full or partial
satisfaction of any Secured Obligation or on account of any other obligation
of any Credit Party under any Credit Document, because the payment, transfer, or
the incurrence of the obligation so satisfied is asserted or declared to be
void, voidable, or otherwise recoverable under any law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to
fraudulent transfers, preferences, or other voidable or recoverable obligations
or transfers (each, a “Voidable Transfer”), or because such Secured Party elects
to do so on the reasonable advice of its counsel in connection with a claim that
the payment, transfer, or incurrence is or may be a Voidable Transfer, then, as
to any such Voidable Transfer, or the amount thereof that such Secured Party
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such Secured Party related thereto, (i) the liability of the
Credit Parties with respect to the amount or property paid, refunded, restored,
or returned will automatically and immediately be revived, reinstated, and
restored and will exist, and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated, or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Credit Party in respect of such liability or any Collateral securing
such liability.


24.    Survival.     All representations and warranties made by the Grantors in
this Agreement and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Agent or any Secured Party may have had notice or knowledge of any Default
or Event of Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any loan or
any fee or any other amount payable under the Credit Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated.


25.    Governing Law; Submission to Jurisdiction; Etc..


(a)    Governing Law. This Agreement and any right, remedy, obligation, claim,
controversy, dispute or cause of action (whether in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would lead to the application of laws
other than the law of the State of New York.


(b)    Submission to Jurisdiction. Each Grantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any Credit Document to which
such Grantor is a party, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Secured Party or Agent
may otherwise have to bring any action or proceeding relating to this Agreement
against any Grantor or its properties in the courts of any jurisdiction .


(c)    Waiver of Venue. Each Grantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 7.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


26.    New Subsidiaries. Pursuant to Section 5.10 of the Credit Agreement,
certain Subsidiaries (whether by acquisition or creation) of any Grantor are
required to enter into this Agreement by executing and delivering in favor of
Agent a Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any instrument adding
an additional Grantor as a party to this Agreement shall not require the consent
of any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.


27.    Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to the Agent, for
the benefit of each Secured Party. The Agent may employ agents and attorneys in
fact in connection herewith and shall not be responsible for the negligence or
misconduct of any such agents or attorneys in fact selected by it in good faith


28.    Miscellaneous.


(a)    This Agreement is a Credit Document. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Credit Document mutatis
mutandis.


(b)    If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Secured Parties in order to carry out the
intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.


(c)    Headings and numbers have been set forth herein for convenience only and
are not intended to affect the interpretation of any provision of this
Agreement. Unless the contrary is compelled by the context, everything contained
in each Section applies equally to this entire Agreement.


(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any Secured Party, or any Grantor, whether under any rule of
construction or otherwise. This Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.


(e)    This Agreement and the other Credit Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.


29.     Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens granted to the Agent pursuant to this Agreement or any other
Credit Document and the exercise of any of the relative rights and remedies of
the Agent hereunder shall be subject to, and governed by the terms and
conditions of, the Intercreditor Agreement at any time the Intercreditor
Agreement is in effect. In the event of any conflict or inconsistency between
the terms and conditions hereof and the terms and conditions of the
Intercreditor Agreement, the terms and conditions of the Intercreditor Agreement
shall govern and control at any time the Intercreditor Agreement is in effect.
Notwithstanding anything to the contrary contained in this Agreement or the
Credit Documents, but subject to the Intercreditor Agreement in all respects,
until the Discharge of ABL Obligations (as defined in the Intercreditor
Agreement): (i) any covenant hereunder requiring the delivery and/or arrangement
for possession of Collateral that constitutes ABL Priority Collateral to or with
the Agent shall be deemed satisfied or complied with if such delivery and/or
arrangement for possession of Collateral that constitutes ABL Priority
Collateral is made to the ABL Facility Agent pursuant to the ABL Facility
Documents; and (ii) any covenant hereunder requiring the endorsement of any
Collateral that constitutes ABL Priority Collateral or related document to the
Agent shall be deemed to have been satisfied if such endorsement shall have been
made to the ABL Facility Agent.


[Signature pages follow]






IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.
 
 
 
GRANTORS:
BLUELINX HOLDINGS INC.
By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, Chief Administrative Officer, General Counsel and
Corporate Secretary


BLUELINX CORPORATION
By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, Chief Administrative Officer, General Counsel and
Corporate Secretary


CEDAR CREEK HOLDINGS, INC.,
Successor by merger to Panther Merger Sub, Inc.


By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary


PANTHER MERGER SUB, INC.
to be merged with and into Cedar Creek Holdings, Inc.
By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary








BlueLinx Florida Holding No. 1 Inc.
BlueLinx Florida Holding No. 2 Inc. Cedar Creek LLC
Cedar Creek Corp.
Astro Buildings Inc.
Lake States Lumber, Inc.
Venture Development & Construction, LLC


By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary




BlueLinx Florida LP


By: BlueLinx Florida Holding No. 2 Inc., its General Partner


By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary
























































ABP AL (Midfield) LLC
ABP CO II (Denver) LLC
ABP FL (Lake City) LLC
ABP FL (Pensacola) LLC
ABP FL (Yulee) LLC
ABP IA (Des Moines) LLC
ABP IL (University Park) LLC
ABP IN (Elkhart) LLC
ABP KY (Independence) LLC
ABP LA (New Orleans) LLC
ABP ME (Portland) LLC
ABP Ml (Grand Rapids) LLC
ABP MN (Maple Grove) LLC
ABP MO (Kansas City) LLC
ABP MO (Springfield) LLC
ABP MO (Bridgeton) LLC
ABP NC (Charlotte) LLC
ABP NJ (Denville) LLC
ABP NY (Yaphank) LLC
ABP OH (Talmadge) LLC 
ABP OK (Tulsa) LLC
ABP PA (Stanton) LLC
ADP SC (Charleston) LLC
ABP TN (Erwin) LLC
ABP TN (Memphis) LLC
ABP TN (Madison) LLC
ABP TX (El Paso) LLC
ABP TX (Houston) LLC
ABP TX (Lubbock) LLC
ABP TX (San Antonio) LLC
ABP VA (Richmond) LLC
ABP VT (Shelburne) LLC




By: BlueLinx Holdings Inc., as Sole Member


By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, Chief Administrative Officer, General Counsel and
Corporate Secretary






AGENT:
 
HPS INVESTMENT PARTNERS, LLC
By: /s/ Vikas Keswani
Name: Vikas Keswani
Title: Managing Director


 





















ANNEX 1 TO PLEDGE AND SECURITY AGREEMENT
FORM OF JOINDER
Joinder No. ____ (this “Joinder”), dated as of ____________ 20___, to the Pledge
and Security Agreement, dated as of April 13, 2018 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Pledge and Security
Agreement”), by and among each of the parties listed on the signature pages
thereto and those additional entities that thereafter become parties thereto
(collectively, jointly and severally, “Grantors” and each, individually, a
“Grantor”) and HPS INVESTMENT PARTNERS, LLC, as administrative agent and
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower as
Guarantors, the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), the Agent, the Lenders has agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof;
WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Pledge and Security
Agreement or, if not defined therein, in the Credit Agreement, and this Joinder
shall be subject to the rules of construction set forth in Section 1(b) of the
Pledge and Security Agreement, which rules of construction are incorporated
herein by this reference, mutatis mutandis;
WHEREAS, Grantors have entered into the Pledge and Security Agreement in order
to induce the Lenders to make certain financial accommodations to the Borrower
as provided for in the Credit Agreement and the other Credit Documents;
WHEREAS, pursuant to Section 5.10 of the Credit Agreement and Section 26 of the
Pledge and Security Agreement, certain Subsidiaries of the Credit Parties, must
execute and deliver certain Credit Documents, including the Pledge and Security
Agreement, and the joinder to the Pledge and Security Agreement by the
undersigned new Grantor or Grantors (collectively, the “New Grantors”) may be
accomplished by the execution of this Joinder in favor of the Agent, for the
benefit of the Secured Parties; and
WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of the Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
the Borrower by the Lenders, and (b) by becoming a Grantor will benefit from
certain rights granted to the Grantors pursuant to the terms of the Credit
Documents.
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
1.    In accordance with Section 26 of the Pledge and Security Agreement, each
New Grantor, by its signature below, becomes a “Grantor” under the Pledge and
Security Agreement with the same force and effect as if originally named therein
as a “Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Pledge and Security Agreement applicable to it as a “Grantor”
thereunder, and (b) represents and warrants that the representations and
warranties made by it as a “Grantor” thereunder are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof. In
furtherance of the foregoing, each New Grantor hereby unconditionally grants,
assigns, and pledges to the Agent, for the benefit of the Secured Parties, to
secure the Secured Obligations, a continuing security interest in and to all of
such New Grantor’s right, title and interest in and to the Collateral (as
defined in Section 3 of the Pledge and Security Agreement). Each reference to a
“Grantor” in the Pledge and Security Agreement shall be deemed to include each
New Grantor. The Pledge and Security Agreement is incorporated herein by
reference.
2.    Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule
3, “Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, Name; Chief Executive Office;
Tax Identification Numbers and Organizational Numbers, Schedule 8, “Owned Real
Property”, Schedule 9, “Deposit Accounts and Securities Accounts” and Schedule
11, “List of Uniform Commercial Code Filing Jurisdictions”, and Schedule 12,
“Motor Vehicles” attached hereto supplement Schedule 1, Schedule 2, Schedule 3,
Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule 8, Schedule 9, Schedule
11 and Schedule 12 respectively, to the Pledge and Security Agreement and shall
be deemed a part thereof for all purposes of the Pledge and Security Agreement.
3.    Each New Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments thereto (a) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (b) describing the
Collateral as being of equal or lesser scope or with greater detail, or (c) that
contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance. Each New Grantor also hereby ratifies
any and all financing statements or amendments previously filed by Agent in any
jurisdiction in connection with the Credit Documents.
4.    Each New Grantor represents and warrants to the Agent and the Secured
Parties that this Joinder has been duly executed and delivered by such New
Grantor and constitutes its legal, valid, and binding obligation, enforceable
against it in accordance with its terms, except as enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium, or other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
5.    This Joinder is a Credit Document. This Joinder may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Joinder. Delivery of an executed counterpart of this Joinder by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.
6.    The Pledge and Security Agreement, as supplemented hereby, shall remain in
full force and effect.
7.    THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW
AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF
THE PLEDGE AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]










IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Pledge
and Security Agreement to be executed and delivered as of the day and year first
above written.


NEW GRANTORS:    
[NAME OF NEW GRANTOR]


By:_________________________________
Name:
Title:


AGENT:    
HPS INVESTMENT PARTNERS, LLC
By:_________________________________
Name:
Title:






[SIGNATURE PAGE TO JOINDER NO. ___ TO PLEDGE AND SECURITY AGREEMENT]








EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”) and HPS INVESTMENT PARTNERS, LLC, as administrative
agent and collateral agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower as
Guarantors, the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), the Agent, the Lenders has agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof;
WHEREAS, the members of the Lenders are willing to make the financial
accommodations to the Borrower as provided for in the Credit Agreement and the
other Credit Documents, but only upon the condition, among others, that Grantors
shall have executed and delivered to the Agent, for the benefit of the Secured
Parties, that certain Pledge and Security Agreement, dated as of April 13, 2018
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Pledge and Security
Agreement”); and
WHEREAS, pursuant to the Pledge and Security Agreement, Grantors are required to
execute and deliver to the Agent, for the benefit of the Secured Parties, this
Copyright Security Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Pledge and Security
Agreement or, if not defined therein, in the Credit Agreement, and this
Copyright Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Pledge and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.
2.    GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to the Agent, for the benefit of
the Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Copyright Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Copyright Collateral”):
(a)    all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;
(b)    all renewals or extensions of the foregoing; and
(c)    all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.
3.    SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to the Agent, the other Secured
Parties or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interests granted to the Agent, for the benefit of the Secured Parties, pursuant
to the Pledge and Security Agreement. Each Grantor hereby acknowledges and
affirms that the rights and remedies of Agent with respect to the Security
Interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Pledge and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Copyright Security Agreement and the
Pledge and Security Agreement, the Pledge and Security Agreement shall control.
5.    AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prior written
notice of no less than five Business Days before filing any additional
application for registration of any copyright and prompt notice in writing of
any additional copyright registrations granted therefor after the date hereof.
Without limiting Grantors’ obligations under this Section, Grantors hereby
authorize Agent unilaterally to modify this Copyright Security Agreement by
amending Schedule I to include any future United States registered copyrights or
applications therefor of each Grantor. Notwithstanding the foregoing, no failure
to so modify this Copyright Security Agreement or amend Schedule I shall in any
way affect, invalidate or detract from Agent’s continuing security interest in
all Collateral, whether or not listed on Schedule I.
6.    COUNTERPARTS. This Copyright Security Agreement is a Credit Document. This
Copyright Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Copyright Security Agreement.
Delivery of an executed counterpart of this Copyright Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Copyright
Security Agreement. Any party delivering an executed counterpart of this
Copyright Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE PLEDGE AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[signature page follows]








IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.


 
 
 
GRANTORS:
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
 
AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
 
 
 
HPS INVESTMENT PARTNERS, LLC
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
 





[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]








SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS
 
 
 
 
 
 
Grantor
Country
Copyright
Registration No.
Registration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Copyright Licenses






EXHIBIT B
PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
___ day of ___________, 20__, by and among the Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and HPS INVESTMENT PARTNERS, LLC, in its capacity as
administrative agent and collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Agent”).
WITNESSETH:
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower as
Guarantors, the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), the Agent, the Lenders has agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof;
WHEREAS, the members of the Lenders are willing to make the financial
accommodations to the Borrower as provided for in the Credit Agreement and the
other Credit Documents, but only upon the condition, among others, that Grantors
shall have executed and delivered to the Agent, for the benefit of the Secured
Parties, that certain Pledge and Security Agreement, dated as of April 13, 2018
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Pledge and Security
Agreement”); and
WHEREAS, pursuant to the Pledge and Security Agreement, Grantors are required to
execute and deliver to the Agent, for the benefit of the Secured Parties, this
Patent Security Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Pledge and Security
Agreement or, if not defined therein, in the Credit Agreement, and this Patent
Security Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Pledge and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis.
2.    GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to the Agent, for the benefit the
Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Patent Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Patent Collateral”):
(a)    all of its Patents and Patent Intellectual Property Licenses to which it
is a party including those referred to on Schedule I ;
(b)    all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and
(c)    all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.
3.    SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to the Agent, the Lenders, or any of
them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to the Agent, for the benefit of the Secured Parties, pursuant to the Pledge and
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of Agent with respect to the Security Interest in the Patent
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Patent Security Agreement and the Pledge and Security
Agreement, the Pledge and Security Agreement shall control.
5.    AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to the
Agent with respect to any such new patent rights. Without limiting Grantors’
obligations under this Section, Grantors hereby authorize Agent unilaterally to
modify this Patent Security Agreement by amending Schedule I to include any such
new patent rights of each Grantor. Notwithstanding the foregoing, no failure to
so modify this Patent Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.
6.    COUNTERPARTS. This Patent Security Agreement is a Credit Document. This
Patent Security Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Patent Security Agreement.
Delivery of an executed counterpart of this Patent Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Patent
Security Agreement. Any party delivering an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Patent Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Patent Security
Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS PATENT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE PLEDGE AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[signature page follows]








IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.
 
 
 
GRANTORS:
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
 
AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
 
 
 
HPS INVESTMENT PARTNERS, LLC
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:





[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]








SCHEDULE I
to
PATENT SECURITY AGREEMENT
Patents
 
 
 
 
 
Grantor
Country
Patent
Application/ Patent No.
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Patent Licenses








EXHIBIT C
PLEDGED INTERESTS ADDENDUM
This Pledged Interests Addendum, dated as of _________ __, 20___ (this “Pledged
Interests Addendum”), is delivered pursuant to Section 7 of the Pledge and
Security Agreement referred to below. The undersigned hereby agrees that this
Pledged Interests Addendum may be attached to that certain Pledge and Security
Agreement, dated as of April 13, 2018, (as amended, restated, supplemented, or
otherwise modified from time to time, the “Pledge and Security Agreement”), made
by the undersigned, together with the other Grantors named therein, to HPS
INVESTMENT PARTNERS, LLC, as Agent. Initially capitalized terms used but not
defined herein shall have the meaning ascribed to such terms in the Pledge and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Pledged Interests Addendum shall be subject to the rules of construction set
forth in Section 1(b) of the Pledge and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis. The
undersigned hereby agrees that the additional interests listed on Schedule I
shall be and become part of the Pledged Interests pledged by the undersigned to
the Agent in the Pledge and Security Agreement and any pledged company set forth
on Schedule I shall be and become a “Pledged Company” under the Pledge and
Security Agreement, each with the same force and effect as if originally named
therein.
This Pledged interests Addendum is a Credit Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.
The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Pledge and Security Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein on and as of the date
hereof.
THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE PLEDGE AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[signature page follows]










IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.


[___________________]




By:___________________________________
Name:
Title:












SCHEDULE I
TO
PLEDGED INTERESTS ADDENDUM
Pledged Interests
 
 
 
 
 
 
 
Name of Grantor
Name of Pledged Company
Number of Shares/Units
Class of Interests
Percentage of Class Owned
Certificate Nos.
 
 
 
 
 
 
 
 
 
 
 
 













EXHIBIT D
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and HPS INVESTMENT PARTNERS, LLC in its capacity as
administrative agent and collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower as
Guarantors, the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), the Agent, the Lenders has agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof;
WHEREAS, the members of the Lenders are willing to make the financial
accommodations to the Borrower as provided for in the Credit Agreement and the
other Credit Documents, but only upon the condition, among others, that Grantors
shall have executed and delivered to the Agent, for the benefit of the Secured
Parties, that certain Pledge and Security Agreement, dated as of April 13, 2018
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Pledge and Security
Agreement”); and
WHEREAS, pursuant to the Pledge and Security Agreement, Grantors are required to
execute and deliver to the Agent, for the benefit of the Secured Parties, this
Trademark Security Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Pledge and Security
Agreement or, if not defined therein, in the Credit Agreement, and this
Trademark Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Pledge and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.
2.    GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to the Agent, for the benefit of
the Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Trademark Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Trademark Collateral”):
(a)    all of its Trademarks and Trademark Intellectual Property Licenses to
which it is a party including those referred to on Schedule I;
(b)    all goodwill of the business connected with the use of, and symbolized
by, each Trademark and each Trademark Intellectual Property License; and
(c)    all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.
Excluding any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law; provided that upon
submission and acceptance by the PTO of an amendment to allege use pursuant to
15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Trademark Collateral.
3.    SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to the Agent, the other Secured
Parties or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to the Agent, for the benefit of the Secured Parties, pursuant
to the Pledge and Security Agreement. Each Grantor hereby acknowledges and
affirms that the rights and remedies of Agent with respect to the Security
Interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Pledge and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Trademark Security Agreement and the
Pledge and Security Agreement, the Pledge and Security Agreement shall control.
5.    AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to the
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.
6.    COUNTERPARTS. This Trademark Security Agreement is a Credit Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE PLEDGE AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


[signature page follows]


IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.
 
 
 
GRANTORS:
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
 
AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
 
 
 
HPS INVESTMENT PARTNERS, LLC
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:





[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]








SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
Trademark Registrations/Applications
 
 
 
 
 
 
Grantor
Country
Mark
Application/ Registration No.
App/Reg Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Trade Names


Common Law Trademarks


Trademarks Not Currently In Use


Trademark Licenses





